Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8 10-13 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference ZHOU et al. (2014/0347005) discloses “The power adapter includes a first DC-DC converter and a device charging circuit. The first DC-DC converter has an input terminal and an output terminal. The output terminal of the first DC-DC converter is connected to a first external
port. The device charging circuit includes an energy storage unit and at least one second DC-DC converter. An output terminal of each of the at least one second DC-DC converter is connected to at least one second external port. The energy storage unit is connected to the output terminal of the first DC-DC converter so as to receive power therefrom or output
power to the first external port”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a second source controller configured to control the second DC/DC converter to vary the
second DC output signal, wherein the first source controller is configured to negotiate a first power contract with a first device connected to the first power delivery port, wherein the second source controller is configured notify the first source controller of a power requirement of a second device connected to the first power delivery port, wherein the first source controller is configured to renegotiate the first power contract with the first device to a lower power upon determining that a sum of the first power contract and the power requirement of the second device exceed a maximum power suppliable by the AC/DC converter.

With respect to independent claim 6, the closest prior art reference ZHOU et al. (2014/0347005) discloses “The power adapter includes a first DC-DC converter and a device charging circuit. The first DC-DC converter has an input terminal and an output terminal. The output terminal of the first DC-DC converter is connected to a first external port. The device charging circuit includes an energy storage unit and at least one second DC-DC converter. An output terminal of each of the at least one second DC-DC converter is connected to at least one second external port. The energy storage unit is connected to the output terminal of the first DC-DC converter so as to receive power therefrom or output power to the first external port”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, second USB port accessible through the faceplate of the electrical wiring device, wherein the second USB port is configured to provide a second charging current to a second device connected to the second USB port: and a second current sensor configured to generate a second current sense signal representative of an amount of the second charging current drawn by the second device connected to the second USB port, wherein the controller is operably connected to the second current sensor to receive the second current sense signal, the controller being configured to operate at least one second LED to indicate that the second device connected to the second USB port has reached a predetermined charge when the second current sense signal indicates that an amount of the second charging current drawn by the second device connected to the second USB port is below a second predetermined threshold.

With respect to independent claim 12, the closest prior art reference ZHOU et al. (2014/0347005) discloses “The power adapter includes a first DC-DC converter and a device charging circuit. The first DC-DC converter has an input terminal and an output terminal. The output terminal of the first DC-DC converter is connected to a first external port. The device charging circuit includes an energy storage unit and at least one second DC-DC converter. An output terminal of each of the at least one second DC-DC converter is connected to at least one second external port. The energy storage unit is connected to the output terminal of the first DC-DC converter so as to receive power therefrom or output power to the first external port”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a thermistor disposed in proximity to the USB port such that a resistance of the thermistor changes in response to a temperature change of the USB port, wherein the controller is configured to detect a value representative of the resistance of the thermistor and to change the power level provided to the USB port when the value representative of the resistance of the thermistor reaches a threshold, wherein the thermistor receives at a first terminal an applied voltage that is applied to the voltage divider and at a second terminal a resistor of the voltage divider.

With respect to independent claim 24, the closest prior art reference ZHOU et al. (2014/0347005) discloses “The power adapter includes a first DC-DC converter and a device charging circuit. The first DC-DC converter has an input terminal and an output terminal. The output terminal of the first DC-DC converter is connected to a first external port. The device charging circuit includes an energy storage unit and at least one second DC-DC converter. An output terminal of each of the at least one second DC-DC converter is connected to at least one second external port. The energy storage unit is connected to the output terminal of the first DC-DC converter so as to receive power therefrom or output power to the first external port”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a USB port accessible through a faceplate of the electrical wiring device; a controller configured to determine a power level to provide to the USB port; and a thermistor disposed in proximity to the USB port such that a resistance of the thermistor changes in response to a temperature change of the USB port, wherein the controller is configured to detect a value representative of the resistance of the thermistor and to change the power level provided to the USB port when the value representative of the resistance of the thermistor reaches a threshold, wherein the thermistor is disposed in series between a resistor of the voltage divider and ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836